 200DECISIONS OF NATIONALLABOR RELATIONS BOARDUnited Shoe Machinery Corporation Beverly Manu-facturing DivisionandLocal 271,United Electri-cal, Radio and Machine Workers of America (UE).Case 1-CA-6352August 27,-1970SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn November 15, 1968, the National Labor Rela-tionsBoard issued its Decision and Order in theabove-entitled proceeding' finding that Respondenthad violated Section 8(a)(5) and (1) of the Act byrefusing to recognize and bargain with the ChargingUnion as collective-bargaining representative ofemployees at Respondent's Beverly 'ManufacturingDivision,Beverly,Massachussetts.Thereafter, theBoard filed -a petition with the United States Courtof Appeals for the First Circuit for enforcement ofitsOrder. The court ina per curiamopinion' remandedto the Board stating:Respondent is within its rights in asserting thatthe Regional Director neither affirmatively evi-denced an awareness of the community of interestquestions -in the terms to which it should havebeen considered consistent, with previous Board'decisions, 'nor articulately applied it.While wemight think that, sub silentio, he may have 'gonethrough both of these .processes, we cannot becertain. The fact finder has a positive duty, bothtowards the respondent, and towards us as thereviewing court, to make plain what he-is doing.The case must be remanded for. further,proceed-ings.At the same time we observe that a conten-tion that as a matter of law the Director shouldbe required to find that a - single unit composedof all of respondent's technical and clericalemployees is the only appropriate unit cannotbe supported.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor -Relations Board has delegated itspowers in connection with this case-to a three-memberpanel.The Board has reexamined the entire record includ-ing the underlying representation case, the court'sopinion, and the briefs of the parties, and herebyreaffirms its Decision and Order for the reasons indi-cated below:173 NLRB No 122NL R B. v United Shoe Machinery Corporation, Beverly Manufactur-ing Division,445 F 2d 633 (C A 1)In his Decision and Direction of Election, theActing Regional Director found that all of the techni-cal employees at Respondent'splant constituted anappropriate unit.Respondent does not argue thatthe employees in the unit found appropriate are nottechnical employees,nor does it contend that theunit does not include all its technical employees.Itmaintains the position that only an all-inclusiveunit of technicals,plant clericals, andofficeclericalscan be found appropriate.The courtnoted that'Respondent's contention,as a matter of law, couldnot be supported.The Board has long held that a unit of all technicalemployees is appropriate.'Since the earliest days the Board has recognizedthe different interests of technical employees fromother employees because of their'distinctive trainingand experience and functions,'even to the point ofexcluding them from any other unit when one partyobjected to their inclusion.'This automatic exclusionended withThe SheffieldCorporation,'where we statedthatWe are not persuaded that the practice thereunderof automatically excluding all technical employeesfrom production and maintenance units whenevertheir unit placement is in issue is a salutaryway of achieving the purposes of the Act. Todo so is to give primacy in unit placement tothe parties' disagreement rather than to the over-riding consideration of the community of interestsof such employees with ;the production and main-tenance employees. In order, therefore, to giveeffectiveweight to such community of interest,we shall no longer utilize an automatic placementformula, but shall instead, make a pragmaticjudgment in each case, based upon. an analysisof the following factors, among others: desiresof the parties, history of bargaining, similarityof working conditions, type of industry, organiza-tion of plant, whether the technical employeeswork in separately situated and separately con-trolled areas,and whether any union seeks torepresent technical employees separately . . . .[emphasis supplied. Fns. omitted]'In light of that Board precedent as --stated, above,the requested unit of all the technical employeeswas one that the Board customarily finds appropriate.'Bulldog Electric Products Company,96 NLRB 642, 643,Vickers,Incorporated;124 NLRB 1051, 10534Chrysler Corporation, INLRB164;Concolidated Aircraft Corporation,2 NLRB 772SeeLitton Industries of Maryland, Incorporated,125 NLRB 722134 NLRB 1101'Idat 1103, 1104185 NLRB No. 36 UNITED SHOE CORPORATIONIn view of the language of the court's opinionwe have reexamined the record in this case to deter-mine whether the clericals in this particular planthave a sufficient community of interest to requiretheir inclusion with the technical employees.The Employer urges that the clericals have a suffi-cient community of interest with the technical employ-ees to warrant their inclusion in the unit becausethey are all salaried, receive fringe benefits of uniformapplication, are located in the same building, andshare the same restaurant, cafeteria, and restrooms;and because improvements in salaries and fringe bene-fitsare normally given to all in the salaried groupat the same time.The record reveals that the Employer employs vari-ous clericals in each of its nine departments. Generallyclerical employees have a high school education andcan be employed immediately upon graduation. Typ-istsand stenographers come directly out of schooland start in the mailing department. No formal train-ing is required of the cataloguer, although he isamong the highest paid of all clerical employees.The work performed by clerical employees is sub-stantially less complex than that performed by thetechnicals.The department clerk keeps records ofincoming and outgoing jobs. The tool obsolescenceclerk keeps track of tools to determine if they arestill in use. The reproduction department clericalsreproduce records for the various departments. Thecatalogue department clericals prepare catalogs listingthe parts of a particular machine and are responsiblefor preparing machine name plates. The stenographicand clerical employees type operation sheets andnotices for distribution to various departments. Thephotographic laboratory assistant does the clericalwork for the photographic department. The inventoryclerks keep a record of the movement of stock. Theexpediter locates parts that are needed by other depart-ments. The tool order clerk writes orders and main-tains the tool inventory.On the other hand, the more highly skilled technicalemployees are required to have substantial technical201training.Many are required to have an AssociateDegree or its equivalent. Seventy-seven of the Employ-er's eighty-eight technicals work in the engineeringdepartment where they are responsible for designingthe tools and developing the methods by which specificmachines can be manufactured. They include tooldesigners, draftsmen, operations writers and checkers,methods writers and checkers, manufacturing engi-neers, specialty and investigatory engineers, designengineers, the photographer, and assistant photogra-phers.The result of their effort is a detailed planfor the production of specific machine parts.In addition there are technical employees in otherdepartments. They include: the toolroom engineer,whose job requires a broad practical knowledge oftool and guage application and whose duties includethe carrying out of tests on cutting tool performance;the inspection planner, who formulates plant proce-dure; and the program analyst, programmers, andassociate programmers in the systems and proceduredepartment,who are responsible for programmingthe Company's computers.The technical employees receive substantially highersalaries than the clericals.On the basis of the entire record before us, weconclude that the technicals of the Employer differfrom the clericals in that they receive substantiallyhigher pay, are generally required to have additionaleducation above the high school diploma requiredfor clericals, and have a technical background resultingfrom specialized training or plant experience. Noneof the technical employees interchanges with the cleri-cals.Most technical employees have little contactwith plant clericals and only routine contact withthe office clericals. Thus we find that the technicalemployees share an identifiable community of interestin employment conditions with one another, distinctfrom the interests of the plant and office clericals.'Accordingly, we reaffirm the findings, conclusions,and remedy provided in our original Decision andOrder.The Armstrong Rubber Co, Pacific Coast Division,144 NLRB 1115